Citation Nr: 1504609	
Decision Date: 01/30/15    Archive Date: 02/09/15

DOCKET NO.  12-31 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD) and depressive disorder, on a direct basis.

2.  Entitlement to service connection for depressive disorder on a secondary basis.


REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.


ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel





INTRODUCTION

The Veteran served on active duty from March 1967 to May 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

A May 1997 final rating decision previously denied the claim for PTSD.  In September 2014, the Board reopened the claim for PTSD and remanded this issue for further evidentiary development.  The requested development was completed, and the case has now been returned to the Board for further appellate action.  

The Board notes that the Veteran originally filed a service connection claim for PTSD.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) addressed the scope of a claim in regard to the disability claimed.  In Clemons, the Court held that, in determining the scope of a claim, the Board must consider the claimant's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  Id. at 5.  In light of the Court's decision in Clemons, the Board has re-characterized the issue on appeal as reflected on the title page.  A December 2011 rating decision denied service connection on a secondary basis, and the October 2012 Statement of the Case addressed the claim of direct and secondary service connection.  Therefore, there is no prejudice to the Veteran in the Board's characterization of the appeal.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The issue of service connection for depressive disorder on a secondary basis is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




FINDING OF FACT

An acquired psychiatric disorder, to include PTSD and depressive disorder, was not incurred in service and is unrelated to service.


CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD and depressive disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA applies to the instant claim. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The duty to notify in this case was satisfied by letters sent to the Veteran in October 2010, April 2011, and July 2011.  The claim was last adjudicated in October 2014.  The October 2012 Statement of the Case and October 2014 Supplemental Statement of the Case reflect RO consideration of PTSD, depression, not otherwise specified, and service connection as secondary to coronary artery disease.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  The Veteran's service treatment records and service personnel records, VA treatment records and examination reports, private treatment records, and lay statements have been associated with the record.  

In February 2011, VA provided the Veteran with a PTSD examination, and in September 2011, VA provided the Veteran with a mental disorders examination.  VA obtained medical opinions addressing whether PTSD and depression were related to active service.  Regarding the claim herein decided, the February 2011 and September 2011 examinations and opinions are adequate, as the examination reports shows that the examiner considered the Veteran's relevant medical, military, and occupational history, conducted a psychological examination and provided reasoned analysis to support the medical opinions.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that VA must ensure that the examination provided is adequate).

In addition, the Board notes that the case was remanded in September 2014 for the RO to consider evidence submitted since the previous RO adjudication.  In October 2014, the RO issued a Supplemental Statement of the Case considering the newly submitted evidence.  Thus, the Board finds that the RO substantially complied with the Board's remand instructions.  See Donnellan v. Shinseki, 24 Vet. App. 167, 176 (2010) ("It is substantial compliance, not absolute compliance, that is required" under Stegall v. West) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)).  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  There is no additional evidence which needs to be obtained.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.

Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (providing that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In addition to the general requirements for establishing service connection discussed above, there are particular requirements for establishing entitlement to service connection for PTSD.  38 C.F.R. § 3.304(f); Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  Those requirements are: (1) a diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a) (2014) (requiring PTSD diagnoses to conform to the DSM-IV or DSM-V); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in-service stressor.  38 C.F.R. § 3.304(f).

In considering the evidence of record under the laws and regulations as set forth above, the Board finds that service connection for an acquired psychiatric disorder, to include PTSD and depressive disorder, is not warranted.

Service treatment records are unremarkable for any manifestations of a psychological disorder.  Although the Veteran endorsed "nervous trouble of any sort" on the April 1970 Report of Medical History, he denied depression or excessive worry.  Furthermore, the April 1970 separation examination report reflects that that his psychiatric evaluation was normal.  

Post-service, an April 1996 private cardiac impairment examination found the Veteran to be very well adjusted.  The Veteran's first complaint of a psychological disability was in January 1997 in the context of his claim for service connected compensation.  Therein, he claimed that he suffered from PTSD and depression as a result of his tour of duty in Vietnam.  He asserted that he experienced several stressors related to picking up friends after a mine explosion, seeing a friend shot, and incoming fire.  

A January 2005 VA psychology consult found the Veteran's mood to be euthymic and found him to be coping well.  In a January 2005 VA psychosocial assessment, the Veteran denied feeling depressed.  

The Veteran next complained of a psychological disability in September 2010 in a request to reopen his claim of service connection for PTSD.  In the September 2010 claim, the Veteran reported that he suffered from flashbacks, nightmares, difficulty sleeping, and that he woke up choking his wife after a nightmare.

The February 2011 VA PTSD examination included a review of VA treatment records.  The review showed that the Veteran first sought treatment for a mood disorder in December 2010; that VA treatment progress notes indicated the Veteran complained of nightmares, anxiety, and depression; that a February 2011 VA treatment note reported the Veteran complained of anxiety over his disability benefits; that there was no spontaneous report of nightmares in VA treatment records; and that numerous PTSD and depression screens were negative.  The VA examiner acknowledged that the Veteran was endorsing some symptoms that were consistent with what would be expected of PTSD, however, the examiner concluded that the Veteran's symptoms were not enough to meet the criteria for PTSD.  Rather, the examiner diagnosed the Veteran with depressive disorder, not otherwise specified.  The examiner opined that the Veteran's symptoms were not related to his military experiences, but more likely related to his current financial stressors and medical problems.

VA treatment records from April 2011 reveal the Veteran reported that he was anxious about his finances and sleeping poorly due to financial concerns.  In a May 2011 statement, the Veteran claimed his diagnosed depression was due to his service-connected coronary artery disease.

A September 2011 VA mental disorders examination noted that the Veteran experiences memories of Vietnam, but that his symptoms were not severe enough to warrant a diagnosis of PTSD.  The examiner observed that the Veteran's depressive disorder arose after his first stroke, and many of his problems related to depression seem to be directly related to the sequelae of the strokes.  The examiner opined that the Veteran's depressive disorder was most likely the result of his strokes.  

A May 2013 VA neuropsychological evaluation was conducted.  During the evaluation, the Veteran reported no recent depression, suicidal ideation, anxiety, stress, or worry except relating to financial concerns.  The Veteran reported intermittent sleep problems and nightmares about Vietnam.  August 2013 and August 2014 PTSD and depression screens were negative.  See CAPRI records.

Service connection for PTSD is not warranted because there is no competent and credible evidence of a diagnosis of PTSD.  The examiners for the February 2011 and September 2011 VA examinations each found that, while the Veteran had some symptoms consistent with PTSD, the symptoms were not severe enough to warrant a diagnosis of PTSD.  

The Veteran submitted lay statements from his sister as to his PTSD symptoms.  The Board notes that, while lay persons are competent to testify as to some matters of diagnosis and etiology, the question of whether a veteran has PTSD based on a claimed in-service stressor is the type of medical issue as to an internal, non-observable process as to which lay testimony is not competent.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); 38 C.F.R. § 3.304(f) (specifically requiring medical evidence diagnosing PTSD).  Consequently, lay statements from the Veteran and his sister as to whether he has a diagnosis of PTSD in conformance with VA regulations are not competent evidence for the Board to consider.  Accordingly, the competent and credible evidence against service connection for PTSD outweighs the competent and credible evidence, if any, in the Veteran's favor.

Service connection for depressive disorder on a direct basis is not warranted because the evidence is against a finding that the disability was incurred in or is related to service.  Although the Veteran reported nervous trouble on separation from service in April 1970, the Board finds the report is outweighed by the April 1970 separation examination which found a normal psychiatric condition.  Furthermore, the lengthy period of absence of complaints of PTSD and treatment sought for a mood disorder undermine the credibility of the claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that a lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim).  See also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).

Additionally, the February 2011 VA examiner found the depressive disorder was more likely related to the Veteran's current financial stressors and medical problems.  The December 2011 VA examiner opined that the Veteran's depressive disorder was most likely the result of his strokes.  Consequently, the evidence is against a link between the disability and service connection on a direct basis.

For the foregoing reasons, the preponderance of the evidence demonstrates that the Veteran does not have a current diagnosis, or diagnosis at any time, of PTSD, and that the Veteran's depressive disorder is not related to service.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against service connection for an acquired psychiatric disorder to include PTSD and depression.  38 U.S.C.A. § 5107 (2014); Gilbert, 1 Vet. App. at 53.


ORDER

Service connection for acquired psychiatric disorder to include PTSD and depressive disorder, on a direct basis is denied.


REMAND

The issue of service connection for depressive disorder on a secondary basis is remanded to the AOJ for further development, specifically to provide the Veteran a VA examination.

A February 2011 VA PTSD examination resulted in a diagnosis of depressive disorder and an opinion that the Veteran's symptoms are likely related to financial stressors and medical problems.  The Veteran is service connected for coronary artery disease.  A September 2011 VA medical examination attributed depressive disorder to the Veteran's history of strokes, but it is unclear as to whether coronary artery disease also contributes to the depressive disorder.

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to identify and provide authorization to obtain any outstanding, relevant treatment records.  After securing the necessary authorization, these records should be requested.  If any records are not available, the Veteran should be notified of such.  

2.  Then, schedule the Veteran for a VA examination by an appropriate medical professional and obtain a medical opinion on whether it is at least as likely as not that the Veteran's depressive disorder is proximately due to, the result of, or aggravated by, his service-connected coronary artery disease.

The entire claims file, to include a complete copy of this REMAND, must be made available to the examiner.  The examiner should note on the VA examination report whether the Veteran's VA claims file was reviewed in connection with this examination.

A fully supported rationale should be provided for all opinions, to include citation to the pertinent evidence of record.

3.  If upon completion of the above action any benefit sought on appeal remains denied, the case should be returned to the Board after compliance with appellate procedure.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
SONJA A. MISHALANIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


